DETAILED ACTION
The instant application having Application No. 17/099851 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 11/17/2020 and 3/5/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 10, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (WO 2021/129244 A1, see attached translation).

Regarding Claim 1, Chen teaches an electronic device, comprising:
“The terminal 100 may include a … Mobile communication module 150, wireless communication module 160” – See p. 42);
a display (“The terminal 100 may include a … display screen 194” – See p. 42); and
at least one processor (“The terminal 100 may include a processor 110” – See p. 42),
wherein the at least one processor is configured to:
while the at least one communication circuit is connected to a first communication network, control a second communication network to connect with the second communication network in response to receiving an add configuration for the second communication network from the first communication network (“The network device 200 is an evolved base station (evolved Node B, eNB) in a 4G/LTE network” – See p 11; “In response to the RRC connection configuration signaling, the terminal 100 replies to the network device 200 with an RRC connection setup complete signaling (RRC connection setup complete, RRC CONN SETUP CMP)” – See p. 19; “A process in which the network device 200 adds a 5G auxiliary station (5G SCG add) to the terminal 100” – See p. 20; See also Fig. 2; The terminal (electronic device) is connected to a 4G/LTE network (first network) after the RRC connection setup is complete.  As shown in Fig. 2, the terminal connects to a 5G cell (second communication network) in response to receiving a 5g Scell Add message (add configuration) for the 5G cell from network device 200 in the 4G/LTE network (first network));
control the display to display a first indicator indicating that the second communication network is connected, in response to connection with the second communication network (“the terminal 100 … displays the network identification of the 5G network and the corresponding signal during the signaling process shown in FIG. 2” –  See p. 21; “the terminal 100 may successfully establish a connection with the network device 300, that is, after the time point T4, start to display the network identification of the 5G network” – See p. 22; The terminal displays a first indicator indicating that it is connected to the 5G/second network in response to successfully establishing a connection with the 5G network);
“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; The terminal determines disconnection of the 5G/second network when it has not detected a signal from the 5G network for a preset time period (parameter of a signal corresponding to the second communication network).  The terminal measures the preset time period to determine whether or not to display the 5G indicator); and
display or not display the first indicator based on the parameter of the signal (“the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; When the amount of time that the 5G network cannot be detected (parameter of the signal) exceeds a preset time period, the terminal stops displaying the 5G indicator (first indicator)).

Regarding Claim 2, Chen teaches the electronic device of Claim 1.  Chen further teaches that the at least one processor is configured to, as at least part of displaying or not displaying based on the parameter of the signal: control the display to continue displaying the first indicator based on the parameter of the signal meeting a report condition (See Figs. 5C and 5E; As long as the terminal is able to detect/measure the 5G cell between time periods T2-T5 (report condition met), it continues to display the 5G/first indicator); and 
“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; See also Figs. 5C and 5E; Disconnection with the 5G/second network is determined when the report condition is not met based on the terminal being unable to detect/measure the 5G cell for more than a preset time period.  Accordingly the 5G/first indicator is not displayed and only a 4G/second indicator is displayed as shown at time point T5 in Figs. 5C and 5E).

Regarding Claim 6, Chen teaches the electronic device of Claim 1.  Chen further teaches that the at least one processor is configured to, as at least part of determining whether to display the first indicator based on the parameter of the signal: control the display to continue displaying the first indicator, based on the parameter of the signal being reported based on the first communication network as the parameter of the signal meets a report condition (See Figs. 5C and 5E; As long as the terminal is able to detect/measure the 5G cell between time periods T2-T5 (report condition met), it continues to display the 5G/first indicator); and
control the display to display a second indicator corresponding to the disconnection of the second communication network, based on the parameter of the signal being not reported as the parameter of the signal does not meet the report condition (“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; See also Figs. 5C and 5E; Disconnection with the 5G/second network is determined when the report condition is not met based on the terminal being unable to detect/measure the 5G cell for more than a preset time period.  Accordingly, a 4G/second indicator is displayed as shown at time point T5 in Figs. 5C and 5E).

Regarding Claim 9, Chen teaches the electronic device of Claim 1.  Chen further teaches that measuring the parameter of the signal and displaying or not displaying the first indicator based on the parameter of the signal further comprises: determining whether the parameter meets a report condition a predetermined number of times or at least one or more times within a predetermined time and determining whether to display the first indicator based on a result of the determination (“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; The terminal determines whether the parameter meets a condition (i.e., the signal from the 5G cell is not detected) for a preset time period (predetermined time), and stops displaying the 5G/first indicator based on the determination).

Claim 10 is rejected based on reasoning similar to Claim 1.
Claim 11 is rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claim 6.
Claim 18 is rejected based on reasoning similar to Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Jia et al. (US 2020/0100181).

Regarding Claim 3, Chen teaches the electronic device of Claim 2.  Chen does not explicitly each that the parameter of the signal includes at least one of a reference signal received power (RSRP) of the signal, reference signal received quality (RSRQ) of the signal, received signal strength indicator (RSSI) of the signal or signal to noise ratio (SNR) of the signal, and wherein the report condition is a B1 event defined in long-term evolution (LTE) or new radio (NR).
However, Jia teaches that the parameter of the signal includes at least one of a reference signal received power (RSRP) of the signal, reference signal received quality (RSRQ) of the signal, received signal strength indicator (RSSI) of the signal or signal to noise ratio (SNR) of the signal, and wherein the report condition is a B1 event defined in long-term evolution (LTE) or new radio (NR) (“After the reconfiguration, the UE 102 can measure the NR so that if a threshold is met, then a B1 event can be sent to the network node 106. The upper layer indication can comprise a frequency band, a new radio band, etc. The UE 102 can then transmit another RRC reconfiguration complete (3) signal to the network node 106 to indicate to the network node 106 that a reconfiguration has taken place. Furthermore, the UE 102 can transmit an additional RRC (4) signal comprising measurement report data, a new radio reference signal received power (RSRP)” – See [0056]; The parameter is an RSRP and the report condition is a B1 event for measurement reporting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the parameter of the signal includes at least one of a reference signal received power (RSRP) of the signal, reference signal received quality (RSRQ) of the signal, received signal strength indicator (RSSI) of the signal or signal to noise ratio (SNR) of the signal, and wherein the report condition is a B1 event defined in long-term evolution (LTE) or new radio (NR).  Motivation for doing so would be to enable the UE to notify the network when a threshold condition has been met (See Jia, [0056]).

Regarding Claim 4, Chen in view of Jia teaches the electronic device of Claim 3.  Jia further teaches that the at least one processor is further configured to receive a radio resource control (RRC) connection reconfiguration message for measuring at least one parameter of at least one signal corresponding to the second communication network, and wherein the B1 event is included in one of the RRC connection reconfiguration message or another RRC connection reconfiguration message (“The RRC reconfiguration signal can comprise data associated with a system information block, B1 measurements” – See [0056]).

Regarding Claim 5, Chen teaches the electronic device of Claim 2.  Chen does not explicitly teach that the at least one processor is configured to, as at least part of controlling the display to display the second indicator corresponding to the disconnection of the second communication network: based on identifying that a network corresponding to the first communication network supports dual connectivity with the second communication network, control the display to display an indicator indicating that the second communication network is possible and is disconnected; and based on identifying that the 
However, Jia teaches that based on identifying that a network corresponding to the first communication network supports dual connectivity with the second communication network, control the display to display an indicator indicating that the second communication network is possible and is disconnected (“The upper layer indication is an information element (IE) that can indicate to the UE that an E-UTRA cell is capable of supporting an LTE-NR dual connectivity and an E-UTRA new radio dual connectivity (ENDC)” – See [0035]; “However, if there is an upper layer indication in the SIB message, then the UE 102 can display a 5G icon at block 806” – See [0061]; “the device can display the 5G icon to tell the user that there is 5G in the area and the likelihood of accessing NR 5G is high. Thus, as the UE transitions into a connective state or into an NR cell, then the icon can stay the same” – See [0036]; When identifying that the E-UTRA cell (first network) supports dual connectivity, the terminal displays a “5G” indicator indicating that it is possible to connect to the 5G/second network); and
based on identifying that the network corresponding to the first communication network does not support dual connectivity with the second communication network, control the display to display an indicator indicating that the first communication network is connected (“in response to receiving a SIB message with an upper layer indication at block 802, then the UE can enable the NR radio and the scan timer. For example, if there is not an upper layer indication in the SIB message, then the UE 102 can display a 4G icon at block 804” – See [0061]; When identifying that the E-UTRA cell (first network) does not support dual connectivity, the terminal displays a “4G” indicator indicating that it is connected to the 4G/first network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to control the display to display an indicator indicating that the 

Claim 12 is rejected based on reasoning similar to Claim 3.
Claim 13 is rejected based on reasoning similar to Claim 4.
Claim 14 is rejected based on reasoning similar to Claim 5.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Wang et al. (US 2022/0007257).

Regarding Claim 7, Chen teaches the electronic device of Claim 1.  Chen does not explicitly teach that disconnection of the second communication network is detected, based on detection of a secondary cell group (SCG) failure event corresponding to the second communication network.
However, Wang teaches that disconnection of the second communication network is detected, based on detection of a secondary cell group (SCG) failure event corresponding to the second communication network (“after detecting that a failure event occurs on an MCG side or a failure event occurs on an SCG side, a terminal reports a MCG failure information or SCG failure information to a network side, the MCG failure information or the SCG failure information being used by the network side for performing network optimization” – See [0006]; Disconnection is detected based on detection of an SCG failure event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that disconnection of the second communication network is detected, based on detection of a secondary cell group (SCG) failure event corresponding to the second communication network.  Motivation for doing so would be to enable the terminal to report failure information so that the network side can perform network optimization (See Wang, [0003] and [0006]).

Claim 16 is rejected based on reasoning similar to Claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Bergqvist et al. (WO 2020/167182).

Regarding Claim 8, Chen teaches the electronic device of Claim 1.  Chen does not explicitly teach that disconnection of the second communication network is detected, based on reception of an RRC connection reconfiguration message corresponding to an SCG release.
However, Bergqvist teaches that disconnection of the second communication network is detected, based on reception of an RRC connection reconfiguration message corresponding to an SCG release (“Receiving a reconfiguration from the network in an RRC Reconfiguration like message (e.g., RRCReconfiguration, RRCConnectionReconfiguration) to add, modify, remove, change state (activate/deactivate/etc.) SCGs, SCell(s)” – See p. 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the message corresponding to an SCG release is an RRC connection reconfiguration message.  Motivation for doing so would be to provide signaling that enables 

Claim 17 is rejected based on reasoning similar to Claim 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Haberman et al. (US 2021/0014917).

Regarding Claim 19, Chen teaches an electronic device, comprising:
a display (“The terminal 100 may include a … display screen 194” – See p. 42); and
at least one processor (“The terminal 100 may include a processor 110” – See p. 42), wherein the at least one processor is configured to:
control the display to display a first indicator indicating that second communication network is connected, while a first communication network and the second communication network are connected (“The network device 200 is an evolved base station (evolved Node B, eNB) in a 4G/LTE network” – See p 11; “In response to the RRC connection configuration signaling, the terminal 100 replies to the network device 200 with an RRC connection setup complete signaling (RRC connection setup complete, RRC CONN SETUP CMP)” – See p. 19; “A process in which the network device 200 adds a 5G auxiliary station (5G SCG add) to the terminal 100” – See p. 20; “the terminal 100 … displays the network identification of the 5G network and the corresponding signal during the signaling process shown in FIG. 2” –  See p. 21; “the terminal 100 may successfully establish a connection with the network device 300, that is, after the time point T4, start to display the network identification of the 5G network” – See p. 22; See also Fig. 2; The terminal is initially connected to a 4G network (first network) and establishes a connection with a 5G 
based on a disconnection of the second communication network, control the display to display a second indicator indicating that the second communication network is disconnected, based on the parameter of the signal, which corresponds to the second communication network, not meeting the predetermined condition (“no NR signal is measured (Idle under or connected to LTE cell surporting NSA and no detection of NR coverage)” – See p. 14; “the terminal 100 may stop measuring the 5G cell and stop displaying the network identifier of the 5G network at the time point T5. Time point T5 may include but is not limited to: 1. When the terminal 100 is in a connected to LTE state and has not measured a 5G cell for more than a first preset time period” – See p. 23; See also Figs. 5C and 5E; The terminal determines disconnection of the 5G/second network when it has not detected a signal from the 5G network for a preset time period (parameter of the signal).  When the amount of time that the 5G network cannot be detected exceeds a preset time period (not meeting the predetermined condition), the terminal stops displaying the 5G indicator (first indicator) and only displays the 4G indicator (second indicator)).
Chen does not explicitly teach controlling the display to continue displaying the first indicator based on a parameter of a signal, which corresponds to the second communication network, meeting a predetermined condition based on a disconnection of the second communication network.
However, Haberman teaches controlling the display to continue displaying the first indicator based on a parameter of a signal, which corresponds to the second communication network, meeting a predetermined condition based on a disconnection of the second communication network (“If there is a radio link failure or idle mode is entered (block 620—Yes), process 600 may include starting a T1 timer and continuing to display the 5G icon (block 625). For example, UE device 110 may initiate T1 timer 522 when a connection to the secondary cell group is lost” – See [0067]; “If a 5G connection becomes active before the T1 timer expires (block 630—Yes), process 600 may include continuing to display the 5G icon (block 615)” – See [0068]; The terminal continues displaying the 5G/first indicator based on a RLF/disconnection from the 5G/second network, wherein the continuation of displaying the 5G indicator is based on time elapsed since the RLF/disconnection being less than a timer expiration value (meeting a predetermined condition)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to control the display to continue displaying the first indicator based on a parameter of a signal, which corresponds to the second communication network, meeting a predetermined condition based on a disconnection of the second communication network.  Motivation for doing so would be to improve user experience by having the UE display the 5G icon after 5G data activity ends but the UE likely remains in 5G coverage (See Haberman, [0013]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2021/129244 A1, see attached translation) in view of Haberman et al. (US 2021/0014917) and further in view of Jia et al. (US 2020/0100181).

Regarding Claim 20, Chen in view of Haberman teaches the electronic device of Claim 19.  Chen and Haberman do not explicitly teach that the at least one processor is configured to determine whether the signal corresponding to the second communication network meets the predetermined condition, depending on whether at least one of an RSRP or RSRQ of the signal corresponding to the second communication network is reported to the first communication network, based on whether at least one of the RSRP or RSRQ meets a report condition included in an RRC connection reconfiguration message received by the electronic device.
“The RRC reconfiguration signal can comprise data associated with a system information block, B1 measurements … After the reconfiguration, the UE 102 can measure the NR so that if a threshold is met, then a B1 event can be sent to the network node 106. The upper layer indication can comprise a frequency band, a new radio band, etc. The UE 102 can then transmit another RRC reconfiguration complete (3) signal to the network node 106 to indicate to the network node 106 that a reconfiguration has taken place. Furthermore, the UE 102 can transmit an additional RRC (4) signal comprising measurement report data, a new radio reference signal received power (RSRP)” – See [0056]; “the UE 102 can measure the NR so that if a threshold is met, then a B1 event can be sent to the network node 106” – See [0057]; The RSRP meeting a threshold is a B1 reporting event for the UE to report the measurement to the network, wherein the B1 event is configured via RRC reconfiguration messsage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine whether the signal corresponding to the second communication network meets the predetermined condition, depending on whether at least one of an RSRP or RSRQ of the signal corresponding to the second communication network is reported to the first communication network, based on whether at least one of the RSRP or RSRQ meets a report condition included in an RRC connection reconfiguration message received by the electronic device.  Motivation for doing so would be to enable the UE to notify the network when a threshold condition has been met (See Jia, [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478